Citation Nr: 0931850	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2008, VA received the Veteran's substantive appeal 
concerning the denial of her claim for an earlier effective 
date for her entitlement to special monthly compensation 
based on need for aid and attendance.  However, a rating 
decision since issued - in May 2009, granted an earlier 
effective date for that claim and she did not appeal the 
effective date assigned.  As the grant constituted a full 
grant of benefits sought, the Board concludes that the issue 
is no longer in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has effectively lost the use of both of her upper 
and lower extremities due to her service-connected chronic 
obstructive pulmonary disease.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment have been met.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 (2008).

2.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350(a), 3.809, 
4.63 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

In this decision, the Board grants entitlement to automobile 
and adaptive equipment.  The Board also grants entitlement to 
specially adapted housing, which renders moot her claim for 
special home adaptation grant.  Because the Board's 
dispositions constitute complete grants of the benefits 
sought on appeal, no discussion of VA's duties to notify and 
assist is required.

Entitlement to Automobile and Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a Veteran who, due to a service-connected 
disability, has:  (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2008).  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3902 (West 
2002 & Supp. 2009).

The Veteran is currently service-connected for:  chronic 
obstructive pulmonary disease (evaluated as 100 percent 
disabling); posttraumatic stress disorder (evaluated as 70 
percent disabling); tinea versicolor (evaluated as 30 percent 
disabling); lumbosacral strain (evaluated as 20 percent 
disabling); and, residuals of penile cyst (evaluated as 0 
percent disabling).

In July 2008, the Veteran underwent VA examination for the 
purpose of ascertaining whether she has lost the use of her 
upper or lower extremities.  The Veteran was noted to be 
wheelchair bound at the time of the examination.  The Veteran 
stated that any physical activity using her upper and lower 
extremities makes her winded with severe shortness of breath 
and rapid respiration.  She stated that standing, walking for 
more than a few steps, and raising her arms above her head to 
fix her hair results in severe shortness of breath.  As a 
result, the Veteran stated that she is fearful of using her 
arms for fear of precipitating an attack of shortness of 
breath.  The Veteran requires assistance in bathing and 
dressing herself.  The VA examiner diagnosed the Veteran's 
upper and lower extremities as "unremarkable."  The VA 
examiner determined that the Veteran's "current severe 
disability is entirely caused by her severe pulmonary 
dysfunction as a result of her obstructive pulmonary disease 
and emphysema and is not due to any loss of function of the 
extremities."

In support of her claims, the Veteran submitted several 
statements from VA Medical Center (VAMC) medical providers.  

In June 2007, Dr. R.M., from the Key West, Florida VAMC, 
stated that the Veteran has a permanent and total service-
connected disability of chronic obstructive pulmonary 
disease, which due to its severity results in the loss of use 
of both lower extremities and both upper extremities, 
prevents locomotion without the aid of a motorized wheelchair 
or scooter.  Dr. R.M. also stated that the Veteran's chronic 
obstructive pulmonary disease results in the permanent loss 
of use of both feet due to having no effective remaining 
function in the extremities.

In March 2008, Dr. D.S., from the Wilkes-Barre, Pennsylvania 
VAMC, stated that the Veteran has severe respiratory distress 
upon attempting to climb stairs, prepare food, bathe, clothe 
herself, and clean her environment.  The Veteran is unable to 
move by any other means besides her wheelchair and walker.  
The Veteran requires continuous oxygen therapy, and is 
physically unable to carry her own oxygen.

In April 2008, B.L.T., a Registered Nurse (R.N.) at the 
Miami, Florida VAMC, stated that the Veteran uses an electric 
disabled scooter with continuous oxygen.  The Veteran is 
unable to walk on her own.  The Veteran is unable to perform 
most of the activities of daily living with the aid and 
attendance of another person.  Standing, transferring to a 
chair, and using the bathroom all result in prolonged, severe 
respiratory distress, verified by pulse and blood pressure 
readings.

A June 2008 letter from Dr. A. P., Chief of the Pulmonary 
Section at the Miami, Florida VAMC, stated that the Veteran's 
level of ventilatory insufficiency usually requires the aid 
and attendance of another person for daily activities.  
Additionally, the Veteran is unable to ambulate without the 
assistance of a motorized scooter.

The evidence shows that the Veteran has severe residual 
disability due to her service-connected chronic obstructive 
pulmonary disease that precludes ambulation and essentially 
constitutes loss of use of both of the Veteran's upper and 
lower extremities.  Therefore, the criteria for entitlement 
to financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment have been met.

Entitlement to Specially Adapted Housing/Special Home 
Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2008).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
Veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

Here, the medical evidence shows that the Veteran has 
effective loss of use of her upper and lower extremities due 
to manifestations of her service-connected chronic 
obstructive pulmonary disease, which is evaluated as 100 
percent disabling.  As such, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) has been shown.  Having 
determined that the Veteran is eligible for assistance under 
38 U.S.C.A. § 2101(a) for specially adapted housing, the law 
precludes an award of special home adaptation grant under 
38 U.S.C.A. § 2101(b).  Thus, her special home adaptation 
claim must be denied as moot.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, is granted.

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
denied as moot.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


